 462DECISIONSOF NATIONALLABOR RELATIONS BOARDGerber Plastic CompanyandInternational Molders&FoundryWorkers Union of North America,AFL, Petitioner.Case No.14-RC-2767.August 3, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas W. Kennedy, hear-ing officer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture of plastic novelties,toys, housewares, and utility items and in contract molding at itsthree plants in St. Louis, Missouri.'The parties generallyagreethat all production,maintenance, andwarehouse employees at the Employer's three plants, excluding officeclerical and professional employees, the truckdriver, the laboratoryengineer, the inventory clerk, guards, watchmen, the toolroom super-visor, the quality control chief, foremen, foreladies, and all othersupervisors as defined in the Act, constitute an appropriate unit. Theparties disagree with respect to the inclusion in the unit of the fol-lowing employees : materials handlers, toolroom personnel, the in-jection mold maintenance helper at the Eighth Street plant, shippingclerks, quality control personnel, maintenance personnel at the PineStreet plant, and leadmen.There is no history of bargaining for theemployees herein sought 2Material handlers and the truckdriver:The Employer would ex-clude material handlers on the ground that their work is essentiallysimilar to that of the truckdriver, who the parties agree should be ex-cluded from the unit.The 4 material handlers spend 50 percent of their time transportingraw material from the Spruce Street plant to the Eighth Street plantand the remainder of their time in blending or in odd jobs; wheneveriThe Employer's plants and.warehouse facilities are located at 308 South Eighth Street,herein called the Eighth Street plant;at Eighth and Spruce Streets,herein called theSpruce Street plant; and at 2622 Pine Street, herein called the Pine Street plant.In Gerber Plastic Company,108 NLRB 403,the Board found appropriate,and directedan election in, a unit of production,maintenance,and warehouse employees in the samethree plants;amajority of the employees,however, voted against representation byUnited Gas,Coke,&Chemical Workers of America, CIO, the petitioner in that case.113 NLRB No. 52. (' .`-GERBER" PLASTIC 'COMPANY , ' ,1463possible they use the truck.The' truckdriver, "according to the testi-mony in the record, "is basically a material, handler" who spends notmore than 25 percent of his time driving the truck.Under these cir-cumstances, we find that the material handlers, including the truck-driver (who is basically a material handler), have interests in commonwith the other production and maintenance employees, .and shall in-clude them in the unit 3.'Toolroom personnel:The parties agree as to the exclusion of thetoolroom'supervisor'but disagree as to the two hourly paid toolroomemployees.The Employer would exclude them on the grounds thattheir work is confidential and that they are technical employees. Theseemployees are employed in the Eighth Street plant.Although they,are familiar with certain phases of designs and operations which areunique in the Employer's plants and over which it maintains secrecyin order to protect its competitive position in the industry, it nowhereappears that they assist or act in a confidential capacity to any personwho exercises managerial functions in the field of labor relations.Noris there any evidence that they possess the skills or educational back-ground customarily required of technical employees.We thereforefind that the toolroom employees are neither confidential4 nor tech-nical 5 employees, and we shall accordingly include them in the unit.`The injection maintenance molding man and the injection mainte-nance molding helper:At the Eighth Street plant there are two main-tenance employees, known respectively as the -injection maintenancemolding man arid the injection maintenance molding helper.Theparties agree that the injection maintenance molding man is a super-visor, and we shall' exclude him from the unit.The parties disagreewith respect to the injection maintenance molding helper.The Em-ployer would exclude him on the basis of his alleged specialized knowl-edge and skill and his alleged lack of a community of interest withthe other employees in the unit.We find nothing in the record indicat-ing that his skills, interests, or conditions of employment are suf7i-iciently different from those of the other employees to warrant his ex-clusion from the unit.Accordingly, we shall include him.Shipping clerks:At the hearing, the Employer contended that allof the shipping clerks should be excluded from the unit as office em-ployees; in its brief, the Employer appears to have modified its posi-tion, contending that only one of the, shipping employees should beexcluded as an office employee.The three shipping clerks, situated in the Spruce Street plant, per--form the usual functions of plant clerical employees, including the'accumulation of merchandise to correspond to customers' orders, the8 SeeNLRB'174.4E. I.DuPontde Nemours and Company, Inc, Construction Division, Savannah RiverPlant,107 NLRB 734, at page 744, and cases therein cited.3Goodyear Engineering Corporation,100 NLRB 971. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabeling thereof and the assignment of correct bills of lading thereto,contacting the shipper, and the routing of shipments onto the shippers'trucks.All shipping employees are directly responsible to the trafficmanager, who is their immediate supervisor.'All shipping clerkswork simultaneously on the same orders.There is no evidence thatthey perform office work or work in office areas.We shall thereforeinclude all of the shipping clerks in the unit as factory clericalemployees.'Quality control personnel:The Employer contends that the qualitycontrol personnel should be excluded from the unit on the basis of thealleged dissimilarity of their work, as compared with that of the otheremployees in the unit.The quality control personnel include a quality control supervisorin charge of all quality control personnel, and who the parties agree,and we find, should be excluded from the unit as a supervisor asdefined in the Act." The other quality control personnel consist of9 or 10 quality control inspectors, 1 for each of the Employer's pro-duction lines.The quality control personnel inspect items on the pro,-duction lines and notify the floorladies or their supervisors of defectiveproduction.Quality control personnel are empowered to shut downlines to correct production defects.They are required to use con-siderable care to maintain the high standards of cleanliness requiredof the Employer's product.During peak production, the inspectorsare recruited directly from the production lines.Contrary to theEmployer's contention, we find that the interests of the quality controlpersonnel are not sufficiently dissimilar from those of the other em-ployees to justify their exclusion, and we shall therefore, in accordancewith our customary practice, include them in the unit.'Maintenance employees at the Pine Street plant:The Employerwould exclude the Pine Street plant maintenance personnel on theground that they are technical employees within the meaning of theAct.The 2 maintenance employees at the Pine Street plant spend up to50 percent of their time in general maintenance work, including theperformance of mechanical, electrical, and minor building repairs.They spend the rest of their time assisting in the building of experi-mental equipment.There is no evidence relative to their technical6In its brief,the Employer-contends that one of the shipping clerks is partially an,officeemployee and as such should be excludedThe record does not support this contention.Although the Employer does not contend that this shipping clerk is a supervisor,it statedin its brief that lie has authority to recommend firing or disciplineHowever, the recorddoes not appear to support a finding that his recommendations are effectiveMoreover,it is clear that all three shipping clerks are directly responsible to the traffic manager,their immediate supervisor7Mrs.Tucker'sPi oducts,Division of Andeison,Clayton&Company,106 NLRB 533.8 The quality control supervisor can discipline employees and recommend dischargesand layoffs9Metal Prodwots Corporation,107 NLRB 94. MINERS COALCOMPANY465,or educational background or as to degree of skill, if any required ofthem by their work on experimental equipment.Whatever specialaptitude they may possess for this work appears to have been acquiredprimarily as a result of the experience they acquired at their job.Under these circumstances, we find that the maintenance employeesat the Pine Street plant are not technical employees within the meaningof the Act, and we shall therefore include them in the unit.10Leadmen:The Employer would exclude leadmen from the unit onthe ground that they are supervisors as defined in the Act.At full production, the Employer employs a total of 9 leadmen,who, with 3 foremen, are in charge of a total of approximately 75employees on the third floor of the Pine Street plant. Leadmen arepaid 25 cents an hour more than the other employees. They have theauthority to replace, or to recommend to their foremen the replacementof, employees who do not properly perform their jobs.They caneffectively recommend the discipline and discharge of employees andare called upon to make independent judgments in making thoserecommendations.We find that the leadmen are supervisors as definedin the Act, and we shall therefore exclude them from the unit.llAccordingly, we find that all production, maintenance, and ware-house employees at the Employer's three plants at 2622 Pine Street,Eighth and Spruce Streets, and 308 South Eighth Street, in St. Louis,Missouri, including materials handlers, the truckdriver, toolroom em-ployees, the injection maintenance molding helper, maintenance em-ployees at the Eighth and Pine Street plant, shipping clerks, andquality control personnel, but excluding the inventory clerk and otheroffice, clerical employees, professional employees, the laboratory engi-neer, guards, watchmen, toolroom supervisor, the injection maintenancemolding man, the quality control personnel supervisor, foremen, fore-ladies, leadmen, and other supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]11Goodyear Engineering Corporation,footnote 5,supra.11 There was uncontradicted testimony in the record that the authority of the leadmenhas been considerably increased since the date of the Board's earlier decision(footnote 2,supra)inwhich the Board found that the leadmen were not superv1aorsThe presentrecord clearly shows that the leadmen now have the power to "effectively recommend dis-charge or discipline of employees "Miners Coal CompanyandJohn R:Smith,Homer Cartwright, Jr.,Reuben S. Smith,Wilma Smith.Case No. 9-CA-867. August 5,1055DECISION AND ORDEROn April 7, 1955, Trial Examiner Lee J. Best issued his Inter-inediateReport in the above-entitled proceeding, finding that the113 NLRB No. 55.